Citation Nr: 0310447	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  01-08 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES


1.  Entitlement to service connection for a bleeding stomach 
and duodenal ulcers.

2.  Whether the appellant has basic eligibility for 
Department of Veterans Affairs (VA) non-service-connected 
pension benefits.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant was a member of the Oklahoma Air National Guard 
(ANG), and performed active duty for training (ADT) from May 
19, 1963, to August 15, 1963.  He was discharged from the Air 
National Guard and transferred to the Air Force Reserve in 
October 1963.  He remained a member of the Air Force Reserve, 
with a period of 12 days of ADT in February 1965, until his 
discharge in August 1966.

This matter comes to the Board of Veterans' Affairs (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The Board notes that the appellant did not specifically 
indicate, on his substantive appeal in September 2001, 
whether he wanted a Board hearing.  Rather he said, "I did 
not check a box because I have not received the medical & 
Hon. Discharge records requested."  Thereafter, in a 
February 2002 letter sent to the appellant's last known 
address of record, the RO advised him that his case was being 
certified to the Board for consideration of the issues on 
appeal, and provided him with instructions for requesting a 
hearing or submitting additional information.  The veteran 
did not respond to that letter and there is no indication 
that he did not receive it.  See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (law requires only that VA properly mail a 
notice, and then presumes the regularity of the 
administrative process and presumes receipt by the addressee 
in the absence of clear evidence to the contrary).  As a 
result, the Board believes all due process requirements were 
met with regard to his right to have a hearing.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
fails to demonstrate that any currently diagnosed duodenal 
ulcer or bleeding stomach is related the appellant's period 
of active duty for training from May 19 to August 15, 1963.

2.  The appellant's service records establish that he had 2 
months and 27 days (88 days) of active duty for training, 
from May 19 to August 15, 1963, and the service department 
certified that one day of travel was authorized at discharge, 
for a total of 89 days of peacetime Air National Guard ADT.  
A January 1965 service department Reserve Order indicates 
that the veteran was ordered to training duty for 12 days, 
apparently in February 1965.


CONCLUSIONS OF LAW

1.  Neither a bleeding stomach nor duodenal ulcer was 
incurred during the veteran's active duty for training.  
38 U.S.C.A. §§ 101(24), (26), 1131, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).

2.  The appellant does not meet the basic service eligibility 
requirements for entitlement to non-service-connected VA 
pension benefits.  38 U.S.C.A. §§ 101(2), (24), (26), 107, 
1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a report of medical history completed in February 1963, 
when he was examined for enlistment into the Air National 
Guard, the appellant checked "no" to having frequent 
indigestion or stomach or intestinal trouble.  When examined 
that day, his abdomen and gastrointestinal system were 
normal, and he was found qualified for enlistment in the ANG.  
On a report of medical history completed in July 1963, when 
he was examined for separation from ADT, the appellant stated 
that he had not experienced any significant illness or injury 
since being examined in February 1963, and checked "no" to 
having frequent indigestion or stomach trouble.  The examiner 
medically cleared the appellant for separation.  A separation 
examination report is not among the appellant's service 
medical records.

The appellant submitted copies of service department records 
indicating that he enlisted in the Air National Guard on 
February 25, 1963.  A service department Special Order dated 
that day indicates that he was assigned to enter basic 
military training on May 19, 1963.  According to a May 10, 
1963, Special Order, he was ordered to active duty for twelve 
weeks for Phase I, U.S. Air Force basic military training, 
with subsequent entry into the Air Policeman Course.  The 
appellant was ordered to report from his home of record at 
such time so as to report to Lackland Military Training 
Center at Lackland Air Force Base, Texas, on May 19, 1963, 
for five weeks, followed by secondary training for seven 
additional weeks.  Further, it was provided, "Airman will be 
released from organization attached on effective dt of 
release from tng on 13 Aug 63 and is authorized necessary 
travel time to arrive at pl from which ordered to active dy, 
on which dt he will revert to inactive status."

Service department records reflect that the appellant 
graduated from the Air Policeman Course on August 13, 1963.  
According to a service department record of Special Orders, 
dated August 9, 1963, he was released from active duty on 
August 15, 1963, and was authorized one day of travel back to 
his home.

According to the appellant's Report of Transfer or Discharge 
(DD Form 214) from the Air National Guard of the United 
States (ANGUS), he had been under orders for active duty for 
training, upon which he had entered on May 19, 1963, and from 
which he was released on August 15, 1963.  The DD Form 214 
reflects that the appellant had 2 months and 27 days of total 
active service, and his terminal date of reserve obligation 
was February 24, 1969.

An October 1963 Record of Military Status of Registrant (DD 
Form 44) indicates that the appellant was honorably 
discharged on October 18, 1963, as a member of the Air 
National Guard of the State of Oklahoma (by reason of 
convenience of the government (removal from the State)) and 
became a member of the Air Force Reserve, assigned to the 
Ineligible Reserve Section, Air Reserve Records Center, 
Denver, Colorado.

A December 1963 Reserve Orders record from the Headquarters 
of the Air Reserve Records Center (CONAC) in Denver, 
Colorado, indicates that the appellant was assigned to the 
USAF Hospital Sheppard, at Sheppard AFB, Texas.  A January 
1964 DD Form 44 indicates that he was in the Air Force 
Reserve, enlisted, and continued to service satisfactorily in 
an other-than-ready-reserve unit.  No information was 
provided in the section entitled "Period of 3 to 6 Mos 
active Dy for Tng".  

A January 19, 1965, Reserve Order amended a previously issued 
order and stated that the appellant was "ordered to active 
dy for 12 days, for purpose of tng in AFSC 60350".  The 
appellant's service personnel file (AF Form 7) indicates 
that, as of February 25, 1965, he had "Less Than 60 Days AD 
[active duty] (12)".

In April 1966, the appellant submitted a Medical 
Qualification Form indicating that he was not on extended 
active duty, and thought he was medically disqualified.  He 
apparently attached a physician's statement to support his 
contention.  A May 12, 1966, service record signed by J.S.M., 
a surgeon and lieutenant colonel, shows that the appellant 
believed he was medically disqualified for general military 
service and submitted a copy of his physician's evaluation to 
the effect that he had been treated for a small superficial 
ulcer (stomach) in November 1964.  The physician did not 
indicate the current status of the ulcer.  A copy of the 
physician's statement is not appended to either record.

An August 1966 DD Form 44 reflects that the appellant 
enlisted in a reserve component of the armed forces on 
February 25, 1963, and was discharged on August 17, 1966, as 
a reserve of the Air Force by reason of physical disability.  

Private medical records, dated from 1986 to 1998, reflect 
that, in 1987, the appellant sustained a gunshot wound of the 
left hand and, in 1987, underwent a left upper extremity 
amputation at the distal forearm level.  In October 1990, he 
was hospitalized for treatment of a right arm abscess and 
gave a history of having a "heart attack" in November 1989 
but, upon further discovery, the examiner concluded that 
there was no definite history of that.  The appellant's past 
medical history included a left forearm amputation, multiple 
injuries in a November 1989 motor vehicle accident, and that 
he indicated he was totally disabled and could barely get 
around with a walker.

A June 1991 private hospital record indicates that the 
appellant was seen in the emergency room with symptoms of 
nausea and vomiting for the past couple of days, and was 
hospitalized.  He reported drinking alcohol excessively 
without eating or drinking much, and then experienced nausea 
and vomiting, with no abdominal pain, hematemesis, melena, or 
blood in the stools.  A consultation report includes a 
clinical impression of dehydration and malnutrition, vomiting 
and nausea, most likely due to alcoholic gastris, with a need 
to "rule out" peptic ulcer disease.

The appellant was privately hospitalized in January 1996 
after a sudden onset of bloody diarrhea that weakened him.  
He denied having taken any alcohol, and the record reflects a 
history of peptic ulcer disease.  Upon examination and 
treatment, the final diagnoses included lower 
gastrointestinal bleeding, gastritis, and gastric ulcer.  An 
April 1996 hospital record indicates that the veteran 
underwent an esophagogastroduodenoscopy (EGD), and the 
ensuing clinical impression included gastric ulcers.

Private medical records further indicate that the appellant 
was hospitalized from June to July 1998 for treatment of 
"PVD" (peripheral vascular disease).  He was transferred to 
another private facility through September 1998.  That 
hospital's discharge summary describes a history of peptic 
ulcer disease and that the appellant was transferred after an 
aortic femoral bypass complicated by adhesion and wound 
infection.  He developed complications and respiratory 
distress that required more intensive medical care.  When 
discharged in mid-September, the principal and other 
diagnoses included respiratory failure secondary to sepsis, 
status post aortic femoral bypass with open abdominal wound, 
diabetes mellitus, hypertension, peripheral vascular disease.

In a written statement received in December 2000 with his 
claim for benefits, the veteran said he had only one document 
confirming stomach ulcers, dated May 12, 1966, and signed by 
Dr. John S. McNeil.  He said it showed his treatment for the 
condition in November 1964.  He said, "[a]ctually, my 
stomach problems began in 1963, but they were sporadic."  

In April 2001, the National Personnel Records Center (NPRC) 
confirmed that the appellant had active duty for training 
only.

In his July 2001 notice of disagreement, the veteran asserted 
that his stomach ulcers were first diagnosed soon after his 
basic training and technical school graduation active duty 
period at Lackland AFB during 1963, well before treatment in 
1964.  He indicated that a physician at the time said his 
ulcers could and probably were the result of excessive acid 
secretion in his stomach due to recent stress, and also the 
result of service related activities.  

In September 2001, the appellant submitted his substantive 
appeal and additional information, including a copy of the 
May 1966 service department record indicating that he had a 
superficial ulcer in November 1964.  He appended a note to 
that document stating, "the ulcer mentioned here was aquired 
[sic] long before Nov. 1964 & diagnosed before then & 
reported at SAFB, TX before then, & before May, 1966, 
discovered by blood in stool, confirmed by upper & lower G.I. 
series barium x-rays, etc."  On a copy of the April 1966 
Medical Qualification Form, noted above, the appellant noted 
that a physician's statement was appended and there should be 
at least two statements and possibly four or five medical 
statements from 1964 to 1966, and questioned where they were.

II.  Analysis

A.  Veterans Claims Assistance Act

During the pendency of this claim, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  The new statute revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

In addition, it is noted that in Mason v. Principi, 16 Vet. 
App. 129 (2002), the Court of Appeals for Veterans Claims 
held that, in a case where a veteran was not eligible for 
non-service-connected pension benefits because he did not 
have the requisite wartime service, the VCAA was not 
applicable.  The Court reasoned that, in such a case, the 
law, and not the evidence, was dispositive of the veteran's 
claim.

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.
VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative, if any, of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), of the pertinent law, and what the evidence 
must show in order to substantiate his claims.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claim, and the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection and basic eligibility for non-service-
connection pension.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, in December 2002, the Board sent a letter to the 
appellant at his last known address of record regarding the 
VCAA and its effect on his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (noting that VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (holding that the 
Board must also adequately address the notice requirements of 
the VCAA).  The Board observes that the December 2002 letter 
was returned, as there was no updated address.

In that regard, we must emphasize, as has the Court, that 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Furthermore, a claimant is under a duty to keep the 
RO (and, when necessary, the Board) apprised of a means of 
communicating with him, whether he has a regular residence or 
not.  See 38 C.F.R. § 1.710.  The Court has declared that 
there is no burden on the part of VA to turn up heaven and 
earth to locate a veteran.  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).

Thus, in light of the appellant's failure to advise VA of his 
current address, and considering VA's efforts to contact him, 
the Board believes that the notice and assistance 
requirements of due process of law are satisfied and the 
issues on appeal are now ready for appellate consideration.  

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  While in a November 2001 
telephone conversation, according to a note in the claims 
file, the appellant advised the RO that he had additional 
medical evidence to submit and the RO sent him a letter and 
requested that he submit a completed medical authorization to 
enable it to obtain the records he identified, he did not 
return the signed form or submit the medical evidence.

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claims for service connection for a bleeding 
stomach and duodenal ulcers and a permanent and total rating 
for pension purposes.  

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.
 
B.  Discussion

1.  Service connection for bleeding stomach and 
duodenal ulcers

Pursuant to 38 U.S.C.A. §§ 1100, 1131 (West 2002), a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Service connection may also be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing active duty for 
training (ADT) or injury incurred or aggravated while 
performing inactive duty training (IADT).  38 U.S.C.A. §§ 
101(24), 106; 38 C.F.R. § 3.6.  

Service-connected disability compensation may be paid only to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. 
§ 101(2) as "a person who served in the active military, 
naval, or air service, and who is discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(24) defines the term "active military, naval, 
or air service" as including "active duty" and "any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty."  The term 
"active duty" is defined in 38 U.S.C.A. § 101(21) to 
include "full-time duty in the Armed Forces, other than 
active duty for training."  Further, "active duty for 
training" includes full-time duty performed by Reservists 
for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c).  Annual training is an example of active 
duty for training, while weekend drills are inactive duty 
training.  As noted above, the appellant performed ADT from 
May 19 to August 15, 1963, in the Air National Guard.  Then, 
after transferring to the Air Force Reserve, he evidently had 
12 days of ADT or IADT early 1965, and was discharged in 
August 1966.

Thus, with respect to the appellant's Air National Guard 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ADT or injury incurred or 
aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 
106, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service 
connection is not legally merited when the disability results 
from a disease process.  See, e.g., Brooks v. Brown, 5 Vet. 
App. 484, 487 (1993).

The Court of Appeals for Veterans Claims has recognized these 
important distinctions between different types of military 
service in the context of service connection.  See generally 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see 
also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).

Even if there is no record of a gastric or duodenal ulcer in 
service, its incurrence in service will be presumed if it was 
manifest to a compensable degree within one year after 
service, if the claimant had 90 days of continuous active 
service and served in a period of war.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  In this case, however, the service department 
records do not show any active service extending for 90 days 
during wartime.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the Federal Circuit Court, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The appellant has contended that service connection should be 
granted for a bleeding stomach and duodenal ulcers.  Although 
the evidence shows that the veteran experienced 
gastrointestinal bleeding in 1996 and has been diagnosed with 
gastric ulcers, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that his gastrointestinal system and stomach were 
normal when examined for separation from ADT in July 1963.  
The first post-service mention in the record of 
gastrointestinal disability or ulcer was the May 1966 service 
record that made reference to a physician's statement 
regarding November 1964 treatment for superficial ulcers, 
more than one year after the appellant's separation from 
active duty for training and during the veteran's period of 
Air Force Reserve inactive duty service.  In short, no 
medical opinion or other medical evidence relating the 
appellant's gastrointestinal bleeding or gastric ulcers to 
active service or any incident of active service has been 
presented.

The appellant is certainly capable of providing evidence of 
symptomatology, but, as noted above, a layperson is generally 
not capable of opining on matters requiring medical 
knowledge.  Here, the appellant has not submitted any medical 
opinion or other medical evidence that supports his claim.  
The evidence now of record fails to show that the appellant 
has a bleeding stomach or duodenal ulcers related to his 
active duty for training or any incident thereof.  The 
preponderance of the competent and probative medical evidence 
of record is against the appellant's claim of entitlement to 
service connection for a bleeding stomach and duodenal 
ulcers.  Thus, this claim must be denied. 

2.  Basic eligibility for pension

The appellant contends that he is eligible for a permanent 
and total rating for pension purposes.  Non-service-connected 
pension benefits are provided to veterans who are permanently 
and totally disabled from non-service-connected disability 
that is not the result of willful misconduct, but such 
pension may only be granted where the veteran has the 
requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3, 3.314(b) (2002).  

Service requirements are met if the veteran served in the 
active military, naval, or air service (1) for 90 days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of 90 days or more and 
such a period began or ended during a period of war; (4) or 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  
38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3.  

As noted above, "active military, naval, and air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training during 
which the individual concerned was disabled or died from an 
injury or aggravated in line of duty.  38 C.F.R. § 3.6(a).

The designated periods of war, for the Vietnam era, include 
from February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period.  For individuals who did not 
serve in Vietnam, the Vietnam era began on August 5, 1964, 
and ended on May 7, 1975, inclusive.  See 38 U.S.C.A. § 101; 
38 C.F.R. § 3.2(f).

The Board must determine whether the appellant has 
established threshold eligibility for a non-service-connected 
pension.

In applying the applicable legal criteria to the facts in 
this case, the Board observes that the appellant's DD Form 
214 reflects that he had active duty for training in 1963.  
There is no indication, nor has the appellant maintained, 
that he served in the Republic of Vietnam at any time from 
February 28, 1961, to May 7, 1975.  The appellant's ADT from 
May to August 1963 fell before the Vietnam era, as defined by 
law for those without service in the Republic of Vietnam.  
Moreover, in any event, there is no evidence that the veteran 
ever served on full-time active duty, only ADT and IADT.

VA's determination of whether a claimant's service meets 
these threshold requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

As noted above, the appellant's DD Form 214 reflects that he 
had orders for ADT, entered service on May 19, 1963, and was 
released from that training service on August 15, 1963.  The 
record indicates that he served for 2 months and 27 days.  
Clinical records for this period are consistent with the 
information provided on the DD Form 214.  The appellant's 
terminal date of reserve obligation was February 24, 1969, as 
reflected on the DD Form 214.  His DD Form 44 reflects that, 
in August 1966, he was discharged from the Air Force reserve 
by reason of physical disability.

The Board notes that, by statute, active duty for training 
does not constitute active military service, unless the 
individual on active duty for training was disabled or died 
from a disease or injury incurred or aggravated during that 
training.  In this case, the appellant has argued that a 
bleeding stomach disabled him and duodenal ulcers were 
incurred or aggravated during his ADT, but the Board has 
determined that the preponderance of the evidence is against 
that assertion.  The appellant's claim that he incurred or 
aggravated a disability during ADT has been denied, and his 
1963 ADT may not be counted as active military service for 
the purposes of whether he served the required 90 days so as 
to meet the threshold eligibility requirement for non-
service-connected disability pension.  

The appellant maintains that he has the requisite 90 days of 
service to give him basic eligibility for pension on the 
basis that he continuously served in the Air National Guard 
on ADT from May 19 to August 15, 1963, a period of 88 days, 
plus one day for travel, and he also had 12 days of training 
duty in January or February 1965, for a possible total of 101 
days.  Nevertheless, there is simply no evidence of any type 
which establishes that the appellant's service meets the 
threshold eligibility requirement of 90 consecutive days, 
part of which fell during wartime, so as to meet the first 
criterion specified in 38 U.S.C.A. § 1521.  Even assuming, 
arguendo, that the Board were to concede that the veteran 
served for an aggregate period of 90 days, he does not meet 
the requirement of a period of 90 consecutive days or more 
beginning or ending during a period of war, or an aggregate 
of at least 90 days in two or more separate periods of 
service during more than one period of war.  Thus the 
appellant does not meet the eligibility thresholds of 
criterion three or four under 38 U.S.C.A. § 1521.

However, the appellant could still qualify for basic 
eligibility for pension if he had ed during a period of war 
and was discharged or released there from f a service-
connected disability.  In this case, however, according to 
the appellant's DD Form 44, the evidence establishes that he 
was discharged from the Air Force Reserve in August 1966 due 
to physical disability,and records dated in May 1966 indicate 
that he had had superficial ulcers treated in November 1954.  
As concluded by the Board earlier in this decision, service 
connection has been denied for a bleeding stomach and 
duodenal ulcers.  Thus, the Board finds that the appellant's 
release from Air Force Reserve service does not meet the 
second threshold requirement for basic pension eligibility. 

A claim for non-service connection pension by a claimant 
whose service department records failt to show threshold 
eligibility lacks legal merit or legal entitlement, and such 
a claim must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  As noted above, 38 U.S.C.A. 
§ 1521 specifies four alternative threshold criteria for 
eligibility for non-service-connected pension.  The appellant 
does not meet any of the threshold criteria.  As such, his 
claim must be denied.


ORDER

Entitlement to service connection for a bleeding stomach and 
duodenal ulcers is denied.

Basic eligibility for VA non-service-connected pension 
benefits is not established, and the appeal is denied.




_____________________________
	ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

